OPINION OF THE COURT
PER CURIAM:
Appellant, Willie Hargrove, appeals from the dismissal of his fifth Post Conviction Hearing Act petition. Appellant pled guilty to five counts of murder generally, four counts of assault and battery with intent to kill, and one count of arson. No direct appeal was taken following the imposition of the judgments of sentence.
Appellant claims that he is entitled to a new trial because his guilty plea was unlawfully induced. This court has decided that precise issue adversely to appellant on two separate occasions. Commonwealth v. Hargrove, 428 Pa. 590, 236 A.2d 523 (1968); Commonwealth v. Hargrove, 434 Pa. 393, 254 A.2d 22 (1969).1 Since the issue has been finally *313litigated, the lower court was correct in dismissing appellant’s petition.
Order affirmed.
PACKEL, J., did not participate in the decision of this case.

. We affirmed two other orders dismissing appellant’s Post Conviction Hearing Act petitions without a hearing. Commonwealth v. *313Hargrove, 437 Pa. 582, 263 A.2d 116 (1970); Commonwealth v. Hargrove, 445 Pa. 600, 284 A.2d 498 (1971).